Citation Nr: 0205600	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  93-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a gynecological 
disability, to include residuals of chronic pelvic pain and 
anovulatory periods.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veteran's claim of entitlement to a 
gynecological disability, characterized as pelvic pain with 
low back pain and anovulatory periods.  The veteran 
subsequently perfected this appeal.

In April 1995, January 1998, and October 1999, the Board 
remanded this case for additional development.  The case has 
since returned to the Board.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of this appeal.

2. During service, the veteran suffered from chronic pelvic 
pain and anovulation which was variously diagnosed as 
pelvic inflammatory disease (PID), polycystic ovary 
syndrome (PCOS), and hormonal imbalance.

3. In October 1997, the veteran underwent an elective total 
vaginal hysterectomy and bilateral salpingo-oophorectomy.

4. Resolving all reasonable doubt in the veteran's favor, her 
current gynecological status is likely attributable to the 
chronic pelvic pain and anovulatory periods first 
manifested during service.


CONCLUSION OF LAW

A gynecological disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the September 1992 
statement of the case (SOC), the March 1993 supplemental 
statement of the case (SSOC), the June 1999 SSOC, the October 
2000 SSOC, and the April 2001 SSOC, of the laws and 
regulations pertaining to service connection.  The Board 
concludes that the discussions in the SOC and the SSOC's 
adequately informed the veteran of the evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with her claim, the veteran submitted various 
private medical records.  The veteran has not identified 
additional records that need to be obtained.  In keeping with 
the duty to assist, the veteran was afforded VA examinations 
in October 1991, May 1995, December 1995, and April 1999.  
Additional medical opinions were provided in June 1996, May 
1999, and August 2000.  Further, VHA opinions were obtained 
in May and November 1997.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

In August 1991, the veteran filed a claim for service 
connection for chronic pelvic pain, chronic anovulation, and 
polycystic ovaries.  At the RO hearing in November 1992, the 
veteran testified that she did not have any gynecological 
problems prior to military service and that her problems 
started while on active duty.
 
Service medical records indicate that on examination for 
enlistment in February 1987, the veteran's pelvic examination 
was noted as "acceptable."  On the report of medical 
history, the veteran indicated she had never been treated for 
a female disorder or had a change in menstrual pattern. 

In October 1988, the veteran presented with complaints of a 
missed period but a pregnancy test was negative.  Gynecologic 
cytology revealed "Class II - acute inflammation with mild 
atypia." 

The veteran continued with complaints of vague abdominal pain 
and underwent a pelvic sonogram in December 1988 which 
revealed mild enlargement of the left ovary, otherwise 
negative.  Subsequently, the veteran's menstrual cycle began 
and she was diagnosed with dysmenorrhea.  In January 1989, 
the veteran was evaluated again for various complaints.  
Assessment included amenorrhea, rule out ectopic pregnancy, 
and PID.  The veteran was admitted for IV antibiotics.
 
The veteran continued with complaints of pelvic pain and 
bilateral adnexal tenderness and was referred for 
consultation at the OB/GYN clinic at Ft. Riley.  Impression 
was that the gynecological examination was completely within 
normal limits.  The examiner noted that there was a 
possibility of PID (though not confirmed) that may have 
responded to treatment, accounting for a normal examination.  
At that time there was no evidence of a gynecological 
abnormality.  

In March 1989, the veteran underwent another consultation at 
McConnell Air Force Base.  Assessment was non-specific 
abdominal complaints but normal examination and diagnostic 
results.  Physical Profile Serial Reports dated in March and 
April 1989 indicate the veteran was on profile due to 
polycystic ovary disease.  In April 1989, the veteran was 
diagnosed with "? PID."

In May 1989, the veteran was examined by Dr. Douthit, a 
private physician.  Upon examination and review of the 
veteran's history and medical records, it was his opinion 
that there were 3 areas of medical concern:  1) persistently 
abnormal pap smears (pap of 4/26/89 showing inflammatory 
atypia); 2) undiagnosed pelvic pain; and 3) reduced 
fertility.  Regarding the persistent pelvic pain, Dr. Douthit 
believed there was a fair likelihood the veteran had pelvic 
adhesive disease as a potential sequela of previously 
suspected salpingitis.  

Also in May 1989, the veteran underwent another evaluation at 
Ft. Riley.  Assessment included: atypia on pap's; primary 
infertility probably secondary to oligo-ovulation; pelvic 
pain; and suspected Chlamydia.  A colposcopy with cervical 
biopsies was performed and revealed chronic cervicitis with 
squamous metaplasia (cervical biopsy at 3 o'clock); severe 
chronic cervicitis (cervical biopsy at 9 o'clock); and 
fragments of proliferative endometrium (endocervical 
curettings).  Chlamydia isolation lab report was negative.  
Gynecologic cytology report revealed atypical squamous cells. 

The veteran continued with complaints of disabling abdominal 
pain.  A transfer summary dated September 11, 1989 indicates 
the veteran was transferred to the OB/GYN clinic at Scott Air 
Force Base.  The veteran was admitted on September 14, 1989 
with a one year history of irregular menses and prolonged 
intermenstrual times.  A history of slowly worsening 
hirsutism, waxing/waning acne, and weight gain was also 
noted.  All laboratory findings had been consistent with 
chronic anovulation but without an obvious etiology.  The 
veteran had been treated several times for suspected PID.  
Admission labs revealed a positive cervical Chlamydiazyme.  

On September 29, 1989, the veteran underwent a diagnostic 
laparoscopy and methylene blue insufflation.  Findings 
included normal pelvic anatomy with a normal uterus, tubes 
and ovaries bilaterally.  Final diagnosis was: 1) chronic 
pelvic pain; 2) normal pelvic anatomy by laparoscopy; and 3) 
chronic anovulation.  The veteran was discharged on October 
2, 1989.  

A February 1990 statement from Dr. Stembridge, a private 
physician, indicates the veteran had a significant problem 
with chronic anovulation, most likely due to PCOS.  Attempts 
to induce ovulation by using clomiphene citrate were 
unsuccessful.  Dr. Stembridge further recommended that the 
veteran be referred to a reproductive endocrinologist.

The veteran underwent another pelvic sonogram in March 1990 
that revealed prominence of the right ovary which measured 30 
x 35 mm in diameter.  There was no evidence of an ovarian 
cyst.  The uterus was small with no abnormal intrauterine 
echoes detected.  In June 1990, the veteran was diagnosed 
with H. Gardnerella.

A July 1990 letter by the Chief of Internal Medicine 
indicates the veteran underwent a recent evaluation at 
Fitzsimons Army Medical Center which apparently revealed a 
subclinical thyroid misbalance as well as reproductive 
misbalance.  An August 1990 letter from the Congressional 
Inquiry Division indicates the veteran underwent a 
computerized tomography (CT) scan at Fitzsimons which 
indicated her ovaries were normal. 

A Physical Evaluation Board (PEB) report dated in March 1991 
indicates the veteran was diagnosed with chronic pelvic pain 
incurred in the line of duty.  Other diagnoses considered but 
not ratable included anovulatory cycles; history of abnormal 
PAP smear - resolved; and history of hyperandrogenic state - 
existed prior to service.  Degree of impairment was noted as 
"may be permanent."  It was further noted that the veteran 
had a diagnosis of chronic pelvic pain of unknown etiology 
that continued to present pain and discomfort after various 
treatments.  It was the PEB's opinion that the veteran was 
unfit for further active duty and that she should be 
discharged with severance pay.

At the RO hearing in November 1992, the veteran testified 
that after her PEB, she received a letter indicating 
disagreement with the PEB findings and that she was 
considered fit for duty.  She was released from active duty 
at the end of her enlistment, approximately 4 months later.  

The veteran underwent a VA examination in October 1991.  
Impression was chronic pelvic pain and recurrent anovulatory 
periods.  

A January 1994 letter from Dr. Speed indicates the veteran 
underwent an endocrinologic evaluation in October 1993.  The 
examiner noted that from the extensive testing in the past, 
it appeared most likely that the veteran had some variant of 
PCOS.  

The veteran underwent a VA examination in May 1995.  She did 
not have any current vaginal or urinary symptoms but 
continued with a history of irregular periods.  Diagnosis was 
anovulatory periods probable PCOS, chronic, and abnormal PAP 
smear by previous history.  A subsequent pelvic sonogram 
established that both ovaries were intrinsically normal and 
there were no ovarian cysts.  A small nabothian cyst was 
present.  

The veteran underwent another VA examination in December 
1995.  It was noted that the veteran had frequent evaluations 
by the gynecology service and was recently followed primarily 
for problems of ovulatory bleeding and tenderness in both 
adnexal areas with ovarian clinical enlargement.  Diagnosis 
was as follows:

Bilateral polycystic ovary syndrome.  The 
substantiation for this diagnosis is a 
combination of clinical findings in 
addition to long-term changes primarily 
of anovulatory cycles related to 
recurrent symptoms....

In June 1996, the VA examiner further commented as to whether 
PCOS was a congenital or an acquired developmental problem.  
According to the examiner:

The literature does not support the onset 
of this syndrome related to a 
developmental problem, nor did it have 
its onset, nor did aggravation occur by 
military service.  The data reported by 
the National Organization for Rare 
Disorders indicates that the polycystic 
bilateral ovarian syndrome, or Stein-
Leventhal syndrome, generally is 
inherited as an autosomal dominant 
genetic trait.  Other studies indicate 
that the Stein-Leventhal syndrome has a 
genetic predisposition.  Consequently, it 
is not my opinion that this is a 
developmental or acquired problem related 
to military service.

In April 1997, the Board requested a VA medical expert 
opinion and requested that the following questions be 
addressed:  1) what gynecological disease is currently 
manifested and is it more likely or as probable as not that 
the current disease was caused or aggravated by service?; and 
2) if the disease is hereditary, did it have its first 
manifestations in service?

In May 1997, Dr. Goodman responded as follows:

A diagnosis of polycystic ovary syndrome 
was presumed, but not confirmed in this 
case.  Obesity was present before 
entrance into the service and a 
laparoscopy failed to confirm the 
diagnosis of polycystic ovary syndrome.  
The [veteran's] LH and FSH levels were 
not consistent with a diagnosis.  Mild 
hirsutism was present.  The [veteran] did 
have periods of amenorrhea and 
dysmenorrhea during her service in the 
military.  Whether infertility was 
associated with an endocrinopathy or with 
a history of pelvic inflammatory disease 
is difficult to confirm.  I don't feel 
that any permanent condition was 
aggravated by her time in the service.  

Diagnosis was "[p]eriods of amenorrhea and dysmenorrhea with 
chronic pelvic pain.  No confirmed diagnosis of polycystic 
ovary syndrome."

In October 1997, the veteran consulted with Dr. Stembridge 
regarding a possible hysterectomy.  The veteran had a long 
history of chronic pelvic pain, dysmenorrhea and infertility.  
She had had pelvic pain since 1988 which had become 
progressively worse.  A recent ultrasound showed bilateral 
polycystic ovaries.  The pain was to the point that it 
interfered with her professional and social life.  The 
veteran considered all of her options and elected to proceed 
with definitive therapy.  Impression was: 1) chronic pelvic 
pain unresponsive to conservative therapy; 2) progressive 
dysmenorrhea; and 3) primary infertility.  

On October 16, 1997, the veteran underwent a laparoscopic 
assisted total vaginal hysterectomy and bilateral salpingo-
oophorectomy.  Surgical pathology report provides the 
following diagnoses:  1) uterus with proliferative 
endometrium and cervix with focal chronic cervicitis; 2) 
bilateral polycystic ovaries; and 3) bilateral fallopian 
tubes.

In November 1997, Dr. Goodman responded to further inquiry by 
the Board.  He indicated that the veteran had a history of 
chlamydial infection and PID during service and that if 
sexually acquired disease is considered service-connected, 
then the veteran had evidence of a service-connected disease 
and symptoms of low back pain may be connected with these 
previous episodes.  The anovulation is not necessarily 
associated with PID and may be part of the PCOS which was 
suggested but not confirmed.  

In April 1999, the veteran underwent another VA examination.  
Diagnosis was normal examination 2 years status post total 
vaginal hysterectomy/bilateral salpingo-oophorectomy.  In May 
1999, the VA examiner provided additional information.  In 
summary, he indicated that the veteran had a total vaginal 
hysterectomy with bilateral salpingo-oophorectomy for pelvic 
pain, polycystic ovaries and PID.  He further explained that 
chronic pelvic pain, PID and cervicitis are acquired 
conditions which are no longer present.  PCOS is a congenital 
problem manifested after periods began and not associated 
with active duty.  PCOS no longer exists because the ovaries 
are absent.  In the presurgical state, the problem of 
anovulatory periods and irregular menses would have been 
caused by PCOS.  The disorder may have originated in service 
but would not be initiated or aggravated by military duty.  
The current infertility problem is because the uterus, tubes 
and ovaries are absent and could have been caused by the PID 
that is an acquired condition.  PCOS and PID are typically 
associated with pelvic or low back pain.  

In August 2000, the VA examiner again reviewed the veteran's 
records and stated the following:

I could not find any history of previous 
sexually transmitted diseases or pelvic 
inflammatory disease.  Polycystic ovarian 
disease is a very different entity than 
pelvic inflammatory disease.  I could 
find no history of previous STDs 
[sexually transmitted diseases], and in 
fact saw it documented that she denied 
every having one.  Her hysterectomy was 
performed for polycystic ovaries not PID.  
This polycystic ovarian disease is 
probably congenital and not related to an 
infectious process such as a STD.

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record establishes that at enlistment, the 
veteran's pelvic examination was determined to be acceptable 
and no gynecological abnormalities were noted.  Accordingly, 
the veteran is entitled to the presumption of soundness.  See 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001). 

Service medical records indicate that beginning in 1988, the 
veteran complained of irregular periods and pelvic pain.  The 
veteran underwent extensive examination and testing during 
service and was variously diagnosed as having PID, PCOS, and 
hormonal imbalance.  The service medical records document 
continued complaints through discharge.
 
As illustrated in the background section of this decision, 
the record contains numerous medical records and various 
medical opinions regarding the veteran's gynecological 
problems during service, their onset, and probable etiology.  
In reviewing the various opinions, there appears to be 
agreement that PCOS was suggested during service but never 
confirmed.  The Board notes, however, that anovulatory 
periods were diagnosed by both civilian and military doctors 
and it was suggested this was related to PCOS.  Bilateral 
polycystic ovaries were eventually confirmed on the October 
1997 surgical pathology report.  The various medical opinions 
further indicate that PCOS is a congenital/hereditary 
problem. 

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulation.  
38 C.F.R. §§ 3.303(c), 4.9 (2001).  Service-connection, 
however, may be granted for diseases (but not defects) of 
congenital, developmental or familial origin.  Service 
connection is warranted if the evidence as a whole 
establishes the familial condition was incurred or aggravated 
during service within the meaning of VA law and regulations.  
VAOPGCPREC 82-90 (July 18, 1990).  VA General Counsel has 
also held that a hereditary disease under 38 C.F.R. § 
3.303(c) does not always rebut the presumption of soundness 
and that service connection may be granted for a hereditary 
disease which either first manifests itself during service or 
which pre-existed service and progressed at an abnormally 
high rate during service. VAOPGCPREC 67-90 (July 18, 1990).

Evidence of record indicates that the veteran's gynecological 
problems first manifested during service.  The veteran 
testified that she did not have these problems prior to 
service and the first notation of gynecological problems was 
in October 1988, over 1 year after enlistment. 

Considering all of the evidence, the veteran had 
gynecological problems characterized by pelvic pain and 
anovulatory periods during service.  The veteran was 
variously diagnosed with and treated for PID, suspected PCOS, 
and hormonal imbalance.  Medical opinions obtained after 
service relate the veteran's pelvic pain to PID and the 
anovulatory periods to suggested PCOS.  The evidence further 
indicates that the veteran continued with complaints of 
pelvic pain and anovulatory periods until 1997 when she 
elected to pursue definitive therapy and underwent a total 
vaginal hysterectomy and bilateral salpingo-oophorectomy. 

In May 1999, a VA examiner stated that the veteran had a 
total vaginal hysterectomy with bilateral salpingo-
oophorectomy for pelvic pain, polycystic ovaries and PID.  In 
August 2000, the same examiner opined that the veteran's 
hysterectomy was performed for polycystic ovaries and not 
PID.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that her current gynecological status is likely 
attributable to the chronic pelvic pain and anovulatory 
periods first manifested during service.  Accordingly, 
service connection for this gynecological disability is 
established.


ORDER

Service connection for a gynecological disability, to include 
residuals of chronic pelvic pain and anovulatory periods, is 
granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

